    Case 2:17-cr-00114-ILRL-JVM Document 225 Filed 06/03/21 Page 1 of 5



                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                            CRIMINAL ACTION

VERSUS                                              NO. 17-114

ARMSTEAD KIEFFER                                    SECTION “B”(1)

                            ORDER AND REASONS

     Before   the   Court   are   defendant’s   “Motion   for   a   Writ   of

Mandamus” (Rec. Doc. 219) and the government’s opposition (Rec.

Doc. 221). For the reasons discussed below,

     IT IS ORDERED that the motion (Rec. Doc. 219) is DENIED.

FACTS OF THE CASE AND PROCEDURAL HISTORY

     Defendant Armstead Kieffer (“Kieffer”), alongside his co-

defendant and father Jerome Kieffer and a third man, were charged

for crimes arising from a 2015 armed robbery of an armed truck

servicing a Chase Bank ATM and a 2017 attempted robbery of an armed

truck servicing a Campus Federal Credit Union ATM. Rec. Doc. 218

at 3. After a five-day trial, a jury convicted Armstead Kieffer of

conspiracy to commit bank robbery, attempted armed bank robbery

resulting in death, causing death through making use of a firearm,

making a false statement to a grand jury, and possession of a

firearm by a felon. Id.

     On March 22, 2019, Kieffer appealed the judgment against him,

arguing, among other things, that the evidence did not support his

conviction. Rec. Doc. 174. On March 19, 2021, the Fifth Circuit


                                     1
      Case 2:17-cr-00114-ILRL-JVM Document 225 Filed 06/03/21 Page 2 of 5



affirmed this Court’s judgment. Rec. Doc. 218; see United States

v. Kieffer, 991 F.3d 630 (5th Cir. 2021).

       Kieffer presently seeks to file a petition for a writ of

certiorari to the United States Supreme Court. Rec. Doc. 219 at 1.

Before he does so, Kieffer moves for a writ of mandamus, requesting

that the United States Attorney’s Office provide him with a copy

of the Federal Deposit Insurance Corporation (FDIC) certificate. 1

Id.   To   show   that   the   certificate   exists   and   is   within     the

government’s possession, Kieffer attaches excerpts from the trial

transcript, wherein the government and this Court discussed that

the parties’ stipulations containing “the FDIC component.” See

generally Rec. Doc. 219-1.

       Under 18 U.S.C. § 2113, the government is required to prove

that the deposits of the injured bank were insured by the Federal

Deposit Insurance Corporation. See 18 U.S.C. § 2113(f). During

Kieffer’s trial, the FDIC certificate was not physically presented

to the jury because the parties stipulated that the deposits

contained in both ATMs were federally insured at the time of the

incidents. Rec. Doc. 219-1 at 1, 3; see Rec. Doc. 221-1 at 2.

       In its opposition, the government argues that the actual

certificates and testimony related to the ATM deposits were not



1
  While Kieffer requests production of the “FDIC certificate,” it is
unclear whether he is referring to Chase or Campus Federal Credit Union’s
insurance certificate. See Rec Doc. 219 at 1. Regardless, this
distinction will not affect our ultimate decision.

                                      2
    Case 2:17-cr-00114-ILRL-JVM Document 225 Filed 06/03/21 Page 3 of 5



part of the trial record because the parties’ stipulations obviated

the need for such evidence. Rec. Doc. 221 at 1. Moreover, the

government emphasizes that Kieffer and his trial attorney signed

the stipulations, agreeing that the facts therein were true and

need not be proven. Id. at 3.

LAW AND ANALYSIS

     In seeking a writ of mandamus, the petitioner must establish

“(1) a clear right to the relief, (2) a clear duty by the respondent

to do the act requested, and (3) the lack of any other adequate

remedy.” U.S. v. Pedroza, 211 F.3d 593 (5th Cir. 2000)(per curiam).

“Mandamus is an extraordinary remedy that should be granted only

in the clearest and most compelling cases.” In re Willy, 831 F.2d

545, 549 (5th Cir. 1987); Kerr v. U.S. Dist. Court for Northern

Dist. Of California, 426 U.S. 394, 402 (1976).

     If this Court does not order the government to produce the

FDIC certificate, Kieffer argues that his right to challenge his

conviction before the Supreme Court would be impaired. Rec. Doc.

219 at 3. However, the record clearly shows the parties expressly

stipulated to the “federally insured” element of Section 2113 in

lieu of presenting evidence to the jury in that regard. Thus, the

FDIC certificate was neither submitted to this Court nor presented

to the jury at trial.




                                    3
    Case 2:17-cr-00114-ILRL-JVM Document 225 Filed 06/03/21 Page 4 of 5



     Upon   affirming   the   judgment    against   Kieffer,    the   Fifth

Circuit noted that any sufficiency challenge to evidence related

to this element would be unsuccessful:

     The convictions in this case under § 2113(a), (d), and
     (e) and § 2 for attempting to rob the Campus Federal
     Credit Union require, in part, establishment that the
     Campus Federal Credit Union was federally insured as per
     § 2113(g). Here, the parties stipulated that the Campus
     Federal Credit Union was federally insured; accordingly,
     there was sufficient evidence on that point.

Kieffer, 991 F.3d at 637, n. 6. The Kieffer court cited its prior

decision in Abbott, which held that the district court reasonably

relied on the parties’ stipulation to testimony regarding the

bank’s federal insurance, even if the defendant did not necessarily

stipulate to the truth of the testimony. United States v. Abbott,

265 F.App’x 307, 309-10 (5th Cir. 2008).

     Here, the stipulations in dispute indicated that both Jerome

Kieffer and Armstead Kieffer agreed that the facts contained

therein were true, including:

     At the time of the October 11, 2015 robbery, JP Morgan
     Chase Bank, located at 1425 North Broad Street in New
     Orleans, Louisiana, had deposits insured by the Federal
     Deposit Insurance Corporation.

     At the time of the May 31, 2017 armed robbery, Campus
     Federal Credit Union, located at 2200 Tulane Avenue in
     New Orleans, Louisiana, had deposits insured by the
     National Credit Union Administration Board.

Rec. Doc. 221-1 at 2.

     As explicitly set forth by the parties, the stipulations

absolved the government of its burden in proving such facts beyond

                                    4
       Case 2:17-cr-00114-ILRL-JVM Document 225 Filed 06/03/21 Page 5 of 5



a reasonable doubt at trial. Id. As such, the stipulations were

read aloud to the jury without objection by Kieffer and his

attorney. Rec. Doc. 221 at 3. Since the jury relied on the parties’

stipulations in its determination of guilt, Kieffer fails to

establish a “clear right” to production of certificates that were

never physically presented at trial. Thus, because these documents

were never part of the record on appeal, denying mandamus would

not impair Kieffer’s petition to the Supreme Court.

        We also decline to consider Kieffer’s “secondary argument”,

wherein he suggests that his trial and appellate attorneys’ failure

to disclose the certificate was “deliberate.” Rec. Doc. 219 at 4.

This     argument    appears       to       be       an    ineffective        assistance         of

counsel claim       viewed       raised      here         as   a   28   U.   S.   C.    §    2255

motion.      As     such,    the        §    2255          motion       is    dismissed          as

premature      because      it    is    raised            during    the      pendency       of   a

direct     appeal and related petition to the Supreme Court. See

United States v. Zuniga-Salinas, 945 F.2d 1302, 1306 n.1 (5th

Cir. 1991).

       New Orleans, Louisiana, this 3rd day of June, 2021


                                        ___________________________________
                                        SENIOR UNITED STATES DISTRICT JUDGE




                                                 5
